VICKERY, J.
Epitomized Opinion
Corrigan was convicted in the Common Pleas for picking a pocket. In' proceedings in this court he contended that the trial court erred' (1) in its charge to the jury by saying, “If you find defendant guilty as I have instructed you, you will use this *816form of verdict,” and (2) in allowing defendant, on cross-examination, to be interrogated as to his former arrests and as to convictions for various offenses committed by him. Held:
Attorneys — J. J. Babka, for Corrigan; E. C. Stanton, for State.
1. Since the court, when it was pointed out to him, subsequently explained to the jury that there was no intention to instruct them that defendant was guilty — the error, if any, was cured.
2. If there were error in admitting testimony as to defendant’s convictions it was cured by his later answers given without objection or exception of counsel in which he admitted being convicted of so many offenses and at so many times that he could not remember them all. The error, if any, was then to longer prejudicial. Judgment affirmed.